 
 ASSET PURCHASE AND SALE AGREEMENT




This Asset Purchase and Sale Agreement (the “Agreement”) is made and executed as
of the 17th day of July, 2009, by and between NeoMedia Technologies, Inc., a
company organized under the laws of the State of Delaware, United States of
America, with its principal offices located at Two Concourse Parkway, Suite 500,
Atlanta, GA 30328, USA ( the “Seller”) and Greg Lindholm, an individual residing
in, and subject to, the laws of the State of Florida, United States of America,
with his principal place of business located at 586 Lakewood Drive, Oldsmar, FL
34677 (the “Purchaser”) (collectively referred to herein as “Parties” or
individually as “Party”).  This Agreement shall be effective July 16, 2009 (the
“Effective Date”).


WITNESSETH


WHEREAS, Seller owns or controls, or both all rights to certain intellectual
property and related technology and know-how, known collectively as the Wang
Interchange Source Processor (“WISP”), which is an integrated set of software
utilities that facilitates the complete migration of Wang VS applications to
UNIX and Windows (collectively, the “Assets”), all of which Assets are listed in
Schedule 1 attached hereto;  and


WHEREAS, Purchaser wishes to purchase the Assets and Seller is willing to sell
the Assets in exchange for a Royalty as described below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged by each of the Parties
hereto, the Parties agree as follows:


ARTICLE I.   Definitions


1.1           “Confidential Information” shall mean all information disclosed to
a Party (“Receiving Party”) by the other Party (“Disclosing Party”) in
connection with this Agreement that is conveyed (a) in written, graphic, or
other tangible form and conspicuously marked “confidential”, “proprietary” or in
some other manner to indicate its confidential or proprietary nature; or (b)
orally, provided that such information is designated in writing as confidential
or proprietary within thirty (30) days of such oral disclosure. Additionally,
subject to Article VI below, the following information shall be deemed
Confidential Information even if not conspicuously marked “confidential” or
“proprietary”:  all know-how in whatever form,  documentation, formulations,
algorithms, compilations, manuals, manufacturing processes, business methods,
computer programs, symbols, or other know-how and supporting material related to
the research, development, manufacture, marketing, sale, copyrights, trademarks,
patents, technology, trade secrets and internal management systems relating to
the Assets, whether conveyed verbally, in writing, on diskette, on tape or other
media.


1.2           “Documentation” shall mean all elements of Know-how, Software,
customer agreements, service history and other Licensed Technology that are in
writing or other tangible form.


1.3           “Know-how” shall mean all trade secrets and Confidential
Information, including process or production information, formulas, information
on compositions of matter, techniques or methods related to the manufacture,
package, assembly, marketing, sale or distribution of the Licensed Products,
Know-how or Licensed Technology.
 
 
 

--------------------------------------------------------------------------------

 


1.4           “Licensed Products” shall mean any product that is manufactured,
used, marketed, distributed or sold by Purchaser or any of its Subsidiaries or
affiliates using any of the Licensed Technology or Know-how.


1.5           “Licensed Technology” shall mean, individually and collectively,
the Know-how and Confidential Information which are sold pursuant to the terms
of this Agreement, and are necessary for the marketing, sale or distribution of
the services provided by the Assets, and which are being sold by the Seller to
the Purchaser pursuant to this Agreement.


1.6           “Licensed Trademarks & Copyrights” shall mean the Seller
trademarks of “WISP” and other related Seller trademarks, tradenames and
copyrighted material associated with any and all Products made with the Licensed
Technology, Licensed Patents and Know-how.


1.7           “Subsidiaries” shall mean those corporate entities in which a
Party directly or indirectly owns 50% or more of the voting securities of such
corporate entities, or is otherwise related to a Party through 50% or more of
common ownership of the stock by the same parent.




1.8      “Customers” shall mean the listed persons and business and governmental
entities who, as of the date of this Agreement, purchase services provided by
means of the Assets (the “Services”) as set forth in Schedule 2 attached hereto,
successors, assigns or transferees of such persons and business and governmental
entities, and all other persons or business and governmental entities who may
hereafter become a purchaser of the Services.  “Customer” shall mean an
individual person or business or governmental entity, and its successors,
assigns or transferees who, as of the date of this Agreement or who thereafter,
purchases the Services.


ARTICLE II.  SALE OF ASSETS


2.1           As of the Effective Date, Purchaser shall purchase and accept, and
Seller shall sell, assign, transfer, convey and deliver to Purchaser, all of
Seller’s rights, titles and interests in and to the Assets.  As of the Effective
Date of this Agreement, except as may otherwise be set forth herein, Purchaser
shall have all rights to, responsibilities for, obligations of, and liabilities
related to the Assets and Seller shall be relieved of all such rights,
responsibilities, obligations, and liabilities.


2.2            Seller shall assist Purchaser in transitioning Customer
relationships from Seller to Purchaser.  The Parties shall jointly draft and
send to each Customer a letter advising the Customer of the fact that Purchaser
will now be responsible for all future relations with Customers related to the
Services and how to contact Purchaser.  In the event that, after the Effective
Date, a Customer contacts Seller about any issue related to the Services, or to
the Assets or sale thereof to Purchaser, Seller shall refer such Customer to
Purchaser.  In the event any other person or entity makes an inquiry of Seller
about purchasing the Services, Seller shall refer such person or entity to
Purchaser.


2.3            Upon the Effective Date, Purchaser shall be responsible for
billing of all Customers.  To assist Purchaser in such billing, Seller shall
make available to Purchaser, upon Purchaser’s request and at Seller’s place of
business, copies of its billing record for the Customers.  In the event a
Customer remits to Seller, after the Effective Date, a payment due to Purchaser,
Seller shall, within thirty (30) days, forward such payment in full to
Purchaser.  Seller shall have the sole right to any payments received by Seller
prior to the Effective Date and shall have no obligation to forward such
payments to Purchaser.


2.4           As of the Effective Date, Purchaser shall be responsible for
providing the Services to the Customers, including but not limited to responding
to and rectifying any Customer service claims or complaints, whether the matter
that gave rise to such claim or complaint occurred prior to or after the
Effective Date. WISP support services are only provided to Customers who
purchase and keep current a WISP Maintenance and Support Agreement, nothing in
this agreement changes this or requires Purchaser to provide support beyond the
level stated in the WISP Maintenance and Support Agreement.


 
2

--------------------------------------------------------------------------------

 
 
2.5           Purchaser shall not represent to any entity or person, in any
manner, that it represents, acts on behalf of, is an agent for, or is otherwise
authorized to bind or act on behalf of Seller.


2.6           As of the Effective Date, Purchaser shall have the exclusive right
to prosecute, maintain, defend and enforce the Assets, entirely at its own cost
and discretion and Seller shall have no obligation to take any action for the
prosecution, maintenance, defense or enforcement of the Assets in any way.
 
2.7           Except for the Assets sold under this Agreement, Purchaser is not
granted any license or other rights relating to the products or patents or other
intellectual property rights of the Seller whether by implication or otherwise.
 
2.8           As of the Effective Date, the Parties shall terminate that certain
other agreement between them entitled “Consulting Agreement” and dated March 24,
2008.  Seller shall pay Purchaser all amounts due Purchaser under the Consulting
Agreement as of the date of termination and Purchaser shall provide all services
required of it up through the date of termination of the Consulting Agreement.


ARTICLE III.  REVENUES AND ROYALTY
3.1           Purchaser shall be entitled to all payments received from
Customers on or after the Effective Date resulting from the sale, lease,
licensing, maintenance or other services provided by means of the Assets (the
“Revenues”).  In consideration for its acquisition of the Assets, Purchaser
shall pay to Seller a royalty of twenty percent (20%) of the Revenues for three
(3) years following the Effective Date (the “Royalty”).


3.2         In the event that changes or upgrades will need to be made to the
Assets in order for the Services to continue to perform in a satisfactory
manner, Purchaser shall make such changes in a manner and time frame as required
by and specified in a customer's extant WISP Maintenance and Support
Agreement.  Purchaser shall be solely responsible, at its sole expense, for
making any such changes or upgrades. Purchaser is not required to make any
changes for or provide any services to any customer who does not have an extant
WISP Maintenance and Support Agreement.


3.3           Payment of Royalties shall be made on a monthly basis for the
three (3) year period following the Effective Date.  Each payment shall be made
within thirty (30) days after the end of each month and shall include a summary
statement of the Revenues and the Royalty calculation.  In the event of
termination of this Agreement, a final Royalty payment shall be made within
thirty (30) days following such termination.


3.3           All payments owed to Seller pursuant to this Article III Revenues
and Royalty shall be made in U.S. Dollars by check sent by U.S. mail to the last
known address of the Seller or by other mutually agreed upon method.


ARTICLE IV. WARRANTIES


No warranties, express, implied or statutory are made with respect to the Assets
or any part thereof except as expressly set forth in this Section.


4.1.           The Seller represents and warrants that: (i) the Seller is duly
authorized and has the requisite power and authority to enter into this
Agreement and to perform its obligations hereunder; (ii) the Seller has the
right to sell the Assets; (iii) the execution, delivery and performance by it of
this Agreement will not violate any provision of any applicable law or
regulation presently in effect or any provision of its constituent documents or
result in a breach of any agreement, obligation or restriction by which it is
bound; (iv) this Agreement is a legal, valid and binding obligation of Seller,
enforceable against it in accordance with its terms and conditions; (v) it is
not under any obligation to any person, contractual or otherwise, conflicting or
inconsistent in any respect with the terms of this Agreement or which would
impede the diligent and complete fulfillment of its obligations hereunder; and
(vi) the Assets sold by it hereunder are provided on an “AS IS” basis and
subject to the further limitations set forth in Section 4.3 below.
 
 
3

--------------------------------------------------------------------------------

 
 
4.2           Purchaser represents and warrants that:  (i) Purchaser is duly
authorized and has the requisite power and authority to enter into this
Agreement and to perform its obligations hereunder; (ii) Purchaser has conducted
sufficient due diligence investigation with respect to the Assets in all
respects, including but not limited to, the legal status and the technical
effectiveness thereof; (iii) the execution, delivery and performance by it of
this Agreement will not violate any provision of any applicable law or
regulation presently in effect or any provision of its constituent documents or
result in a breach of any agreement, obligation or restriction by which it is
bound; (iv) this Agreement is a legal, valid and binding obligation of
Purchaser, enforceable against it in accordance with its terms and conditions;
(v) it is not under any obligation to any person, contractual or otherwise,
conflicting or inconsistent in any respect with the terms of this Agreement or
which would impede the diligent and complete fulfillment of its obligations
hereunder; and (vi) the Assets purchased by it hereunder are purchased on an “AS
IS” basis and subject to the further limitations set forth in Section 4.3 below.
 


4.3           The provisions of Article V allocate the risks under this
Agreement between the Seller and the Purchaser, and the respective benefits and
obligations described herein reflect such allocation of risk and the limitation
of liability agreed to under this Agreement.  Nothing in this Article IV shall
be construed as: (i) a warranty or representation by Seller as to the validity
or scope of any component of the Assets; or (ii) a warranty or representation
that anything made, used, sold or otherwise disposed of under this Agreement
does not or will not infringe the intellectual property rights of third parties;
or (iii) a requirement that either Party shall file any patent application,
secure any patent or maintain any patent in force; or (iv) conferring a right to
use in advertising, publicity or otherwise any trademark or trade name of the
other Party; or (v) granting by implication, estoppel or otherwise any License
or rights under any Patent, technology, trademark or copyright other than the
Licensed Patents, Know-how and Licensed Trademarks & Copyrights.


THE WARRANTIES EXPRESSLY SET FORTH IN THIS SECTION ABOVE ARE EXCLUSIVE AND IN
LIEU OF ALL OTHER WARRANTIES, AND THERE ARE NO OTHER REPRESENTATIONS OR
WARRANTIES OF ANY KIND, WHETHER WRITTEN, ORAL, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING BUT NOT LIMITED TO IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS
FOR A PARTICULAR PURPOSE.  SELLER SHALL NOT HAVE ANY LIABILITY OF ANY NATURE
WITH REGARD TO THE VALUE, ADEQUACY, FREEDOM FROM FAULT OR INFRINGEMENT, QUALITY,
EFFICIENCY, SUITABILITY, EFFECTIVENESS, ACCURACY, CHARACTERISTICS, VALIDITY,
SCOPE OR USEFULNESS OF THE ASSETS, INCLUDING BUT NOT LIMITED TOANY LICENSED
TECHNOLOGY, KNOW-HOW OR LICENSED TRADEMARK & COPYRIGHT.  IN NO EVENT WILL THE
SELLER OR ANY OF ITS SUPPLIERS, SUBSIDIARIES, EMPLOYEES, OFFICERS, DIRECTORS OR
AGENTS BE LIABLE FOR: (1) LOST PROFITS, LOST DATA OR LOST USE, OR ANY OTHER
INCIDENTAL OR CONSEQUENTIAL DAMAGES, OR FOR ANY INDIRECT, SPECIAL OR PUNITIVE
DAMAGES REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, TORT (INCLUDING
NEGLIGENCE), STRICT PRODUCT LIABILITY OR OTHERWISE, EVEN IF SELLER OR ANY OF ITS
SUPPLIERS, SUBSIDIARIES, EMPLOYEES, OFFICERS, DIRECTORS OR AGENTS HAVE BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; (2) DAMAGES CAUSED BY THE
PURCHASER’S FAILURE TO PERFORM ITS RESPONSIBILITIES UNDER THIS AGREEMENT; (3)
REPAIRS OR ALTERATIONS TO THE LICENSED TECHNOLOGY OR LICENSED PRODUCTS DONE
WITHOUT THE PRIOR WRITTEN APPROVAL OF THE SELLER; (4) USE OF THE ASSETS IN A
MANNER THAT IS NOT AUTHORIZED BY THIS AGREEMENT; OR (5) THE MANUFACTURE, USE,
MARKETING, DISTRIBUTION, SALE, OR OTHER DISPOSITION BY PURCHASER, ITS AFFILIATES
OR SUBSIDIARIES OR THEIR VENDEES OR OTHER TRANSFEREES OF LICENSED PRODUCTS
INCORPORATING OR SOLD IN CONNECTION WITH THE KNOW-HOW, LICENSED TECHNOLOGY OR
LICENSED TRADEMARKS & COPYRIGHTS.  NOTHING CONTAINED IN THIS AGREEMENT SHALL BE
CONSTRUED AS A WARRANTY OR REPRESENTATION THAT THE POSSESSION OR USE OF THE
ASSETS WILL PRODUCE PRODUCTS FREE FROM DEFECTS OR INFRINGEMENT OF INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES.   NO DEMAND, CLAIM, SETTLEMENT, AWARD OR
JUDGMENT BY OR TO ANY THIRD PARTY CONCERNING ANY OF THE FOREGOING ENTITLE
PURCHASER TO REIMBURSEMENT OF ANY COMPENSATION OR ROYALTY PAID PURSUANT TO THIS
AGREEMENT OR TO ANY OTHER RELIEF.
 
 
4

--------------------------------------------------------------------------------

 


ARTICLE V. INDEMNIFICATION


5.1           Purchaser shall defend, indemnify and hold harmless Seller and its
Subsidiaries, directors, officers, employees, agents, representatives and
consultants thereof (“Indemnified Persons”) from and against any and all claims,
actions, damages, losses, expenses, costs (including without limitation
reasonable attorneys’ fees and litigation or arbitration costs) or other
liability incurred by the Seller and Indemnified Persons, arising out of or
relating to any allegation of or actual breach of any: (1) term or condition of
this Agreement by Purchaser or its subsidiaries, affiliates, officers,
directors, employees, agents, representatives, or consultants (“the Indemnifying
Parties”); (2) representation, warranty or covenant of Purchaser or the
Indemnifying Parties under this Agreement; (3) negligence or willful misconduct
by Purchaser or the Indemnifying Parties and (4) alleged infringement or
violation by Purchaser or the Indemnifying Parties of any third person’s
intellectual property rights arising as a result of Purchaser’s or the
Indemnifying Party’s use, sale, import, export, marketing, distribution or
manufacture of the Assets outside the scope of the sale under this Agreement;
provided, that Seller shall provide to Purchaser prompt written notice of any
such claim for which indemnification is sought and shall further provide
reasonable cooperation in the defense and all related settlement negotiations
thereof. Purchaser shall have the sole right to control the defense of a claim
for which indemnification is sought hereunder. Notwithstanding any of the
foregoing, the Seller and the Indemnified Persons shall have the right, in its
absolute discretion and at its sole cost, to employ attorneys of its own choice
in the defense of such claim.  Neither Party shall have any liability for claims
arising out of the other Party’s use of the Assets, including but not limited to
the Licensed Technology, Know-how, Licensed Patents, Licensed Trademarks &
Copyrights or the Licensed Products whether authorized by this Agreement or
otherwise.
 
5.2           Seller shall defend, indemnify and hold harmless Purchaser and its
Subsidiaries, directors, officers, employees, agents, representatives and
consultants thereof (“Indemnified Persons”) from and against any and all claims,
actions, damages, losses, expenses, costs (including without limitation
reasonable attorneys’ fees and litigation or arbitration costs) or other
liability incurred by the Purchaser and Indemnified Persons, arising out of or
relating to any allegation of or actual breach of any: (1) term or condition of
this Agreement by Seller or its subsidiaries, affiliates, officers, directors,
employees, agents, representatives, or consultants (“the Indemnifying Parties”);
(2) representation, warranty or covenant of Seller or the Indemnifying Parties
under this Agreement; (3) negligence or willful misconduct by Seller or the
Indemnifying Parties and (4) alleged infringement or violation by Seller or the
Indemnifying Parties of any third person’s intellectual property rights arising
as a result of Seller’s or the Indemnifying Party’s use, sale, import, export,
marketing, distribution or manufacture of the Assets outside the scope of the
sale under this Agreement; provided, that Purchaser shall provide to Seller
prompt written notice of any such claim for which indemnification is sought and
shall further provide reasonable cooperation in the defense and all related
settlement negotiations thereof. Seller shall have the sole right to control the
defense of a claim for which indemnification is sought hereunder.
Notwithstanding any of the foregoing, the Purchaser and the Indemnified Persons
shall have the right, in its absolute discretion and at its sole cost, to employ
attorneys of its own choice in the defense of such claim. Neither Party shall
have any liability for claims arising out of the other Party’s use of the
Assets, including but not limited to the Licensed Technology, Know-how, Licensed
Patents, Licensed Trademarks & Copyrights or the Licensed Products whether
authorized by this Agreement or otherwise.
 
 
5

--------------------------------------------------------------------------------

 
 
5.3           The Indemnifying Person in Sections 5.1, shall further indemnify
and hold harmless the Indemnified Persons in Section 5.1 for any claim by any
person, whether or not a Customer, arising out of the sale or use of the
Services, whether such claim arose prior to or after the Effective Date and
whether or not such claim relates to an alleged failure of the Services to
operate properly or in a manner consistent with any contractual obligation that
Seller or Purchaser may have with the person. Not by way of limitation, but by
way of example, this indemnity shall extend to claims made under tort or
contract, or both, and claims for legal or equitable, or both, relief. This
indemnity shall apply to any such claims whether or not either Party knew or
should have known of such claim or potential claim.


ARTICLE VI. CONFIDENTIALITY


6.1           Neither Party shall originate or otherwise publish any news
release, or other public announcement, written or oral, relating to this
Agreement or the existence of an arrangement between the Parties without the
prior written approval of the other Party.  If either of the Parties learn
Confidential Information of the other Party, such Party shall keep confidential
the Confidential Information and shall not use or disclose, either directly or
indirectly, to any person or entity the Confidential Information of the other
Party for any purpose other than as provided for in this Agreement without the
express, written permission of the other Party, except that each Party may: (i)
use the Confidential Information of the other Party to carry out the activities
expressly permitted hereunder; (ii) disclose the Confidential Information of the
other Party to those persons who have a need to know such Confidential
Information in order to carry out the activities expressly permitted hereunder
on behalf of the Receiving Party and who are bound by confidentiality
obligations no less stringent than those contained herein; and (iii) disclose
the Confidential Information as required by law or orders from any government
departments, legislative bodies or governing courts, provided that, in such
event, the Receiving Party subject to such obligation shall promptly notify the
Disclosing Party to allow intervention to contest or minimize the scope of the
disclosure or apply for a protective order. Each Party agrees to take
precautions to prevent unauthorized disclosure or use of the Confidential
Information, and such precautions shall be consistent with the precautions used
to protect the Receiving Party’s own confidential information of like
significance, but in no event less than the care exercised by a reasonable
business person in the protection of its valuable confidential information. In
the event that the Receiving Party learns or has reason to believe that any
person who has had access to the Confidential Information of the Disclosing
Party has violated or intends to violate the terms of this Agreement, the
Receiving Party shall immediately notify the Disclosing Party and shall
cooperate with the Disclosing Party in seeking any relief against any such
person or violation.


6.2           Notwithstanding anything to the contrary set forth herein,
Confidential Information shall not include and the obligations of non-disclosure
and confidentiality set forth in this Section shall not extend to (i) any
information lawfully in the Receiving Party’s possession prior to the date of
disclosure thereof by the Disclosing Party which is not otherwise subject to a
confidentiality agreement, (ii) any information which is in the public domain or
hereafter becomes a part thereof through no fault of the Receiving Party, (iii)
any information that becomes available to the Receiving Party on a
non-confidential and lawful basis from a source other than the Disclosing Party
and not otherwise through a breach of a confidentiality and/or non-disclosure
obligation by a third party, (iv) any information independently developed by the
Receiving Party and as to which the Receiving Party can demonstrate by
reasonable documentary proof is not based on the Disclosing Party’s Confidential
Information, and is not otherwise subject to any protection by law, or (v) any
information disclosed by the Disclosing Party to the Receiving Party that is
expressed in writing by the Disclosing Party to be non-confidential.


 
6

--------------------------------------------------------------------------------

 


ARTICLE VII.  RECORDS AND REPORTS


7.1           Purchaser agrees to keep and maintain, in accordance with
generally accepted accounting principles and procedures, complete and accurate
customary records and books of account of all Revenues and of all sales, whether
for cash or on credit, and all sales transactions underlying the
Revenues.  Seller shall be entitled, upon reasonable written notice, during
business hours, through its duly authorized agents, attorneys, or accountants,
to audit any and all such information in Purchaser’s records and books of
account, bearing on Purchaser’s Revenues and sales underlying the
Revenues.  Seller shall be limited to one audit per calendar year unless Seller
has reason to believe Purchaser is or has not reported accurately its Revenues
or underlying sales.  In such event, Seller may audit Purchaser’s records each
quarter.  If any such audit discloses that the payable Royalties were
understated in Purchaser’s reports to Seller, Purchaser shall immediately pay to
Seller one hundred and five percent (105%) of the additional payments due.  In
addition, if the understatement was more than five percent (5%) of the amount
actually reported by Purchaser to Seller, Purchaser shall pay to Seller on
demand Seller’s expenses incurred in such audit.


7.2           Notwithstanding any other provision of this Agreement, or
termination of this Agreement for any reason, Purchaser shall maintain the
records and reports referred to herein for a period of five (5) years after such
records and reports are generated, or for any longer period as may be required
under applicable law.


ARTICLE VIII.  TAXES


8.1           Each Party shall be responsible to pay all applicable taxes,
levies, duties in connection with the Party’s respective benefits and
obligations under this Agreement.




ARTICLE IX.  TERM AND TERMINATION
9.1           This Agreement shall remain in full force and effect for three (3)
years after the Effective Date, unless this Agreement is terminated earlier for
any reason provided for herein.
 
9.2.           Either Party may terminate this Agreement by giving not less than
thirty (30) calendar days’ written notice to the other Party of a material
breach of any of the terms or conditions of this Agreement by the other Party,
if the other Party fails to cure its breach within the thirty (30) calendar
days’ notice period.
 
9.3           The Seller may terminate this Agreement upon written notice in the
event of any of the following occurrences:  (i) that a petition for Purchaser’s
bankruptcy has been filed and is not discharged within thirty (30) days, whether
voluntary or involuntary; (ii) an assignment of the Purchaser’s assets is made
for the benefit of creditors; (iii) the appointment of a trustee or receiver is
made to take charge of the Purchaser’s business for any reason; or (iv) the
Purchaser becomes insolvent or ceases to conduct business in the normal course.
9.4           Notwithstanding the foregoing, the termination of this Agreement
shall not relieve either Party of any liability or obligation which accrued
prior to such termination, and such termination shall not affect any provision
which shall be effective after such termination as stipulated or implied herein.


9.5           Upon termination of this Agreement for any reason, other than its
expiration at the end of the three (3) year term following the Effective Date,
all rights to the Assets shall revert to Seller and Purchaser shall have no
further right to the Assets or the Revenues; rather, in such event, Seller shall
be entitled to all subsequent Revenues and shall assume all rights, duties,
obligations and liabilities pertaining to the Customers.  Such termination shall
not relieve the Purchaser of any financial obligation to the Seller which
accrued prior to such termination.


9.6           Upon the termination of this Agreement at the expiration of the
three (3) year term following the Effective Date, Purchaser shall retain all
rights, duties, obligations and liabilities pertaining to the Assets.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE X. NOTICES


All notices, demands, requests or other communications given to, made or
required hereunder shall be in writing and shall be deemed sufficiently given if
sent by an internationally-recognized courier service, such as DHL or Federal
Express, prepaid, for second business day delivery, properly addressed to the
last-known address of the Party to which it is sent, or sent by telefacsimile
during business hours in the recipient’s time zone to the last known telefax
number of the Party with a confirmation copy sent the same business day by
international courier as provided above.   All notices, demands or requests so
sent by international courier shall be deemed received when delivery is
confirmed by the courier or receipt is refused, whichever is sooner.  All
notices so sent by telefacsimile shall be deemed received on the date
transmitted, provided a confirmation report indicating successful transmission
is retained by the Party giving notice and a copy is sent by international
courier the same business day as provided above.  Until a Party receives written
notice in the manner herein prescribed to the contrary from the other Party,
notices shall be sent to:


In case of Seller:
NeoMedia Technologies, Inc.
Attention CEO or CFO
Two Concourse Parkway
Suite 500
Atlanta, GA 30328
Phone:  678 638 0460
Fax:  678 638 0466


In case of PURCHASER:
Greg Lindholm
586 Lakewood Drive
Oldsmar, FL 34677
Attn: Greg Lindholm
Phone:­­­­­ 239-826-7037
Fax: N/A


Either Party may change its address by giving written notice to the other Party
in accordance with this Article, in which case such new address may be relied
upon by the other Party as the last known address of such Party for purposes of
this Article.


ARTICLE XI. ASSIGNMENT


11.1           The rights and obligations granted and imposed upon the Parties
pursuant to this Agreement shall not be assignable or otherwise capable of
delegation, transferable, or subject to encumbrance by act of either Party
without the express written consent of the other Party, which shall not be
unreasonably withheld.


11.2           For purposes of this Article XI, an “assignment” (and, as
appropriate, “assign”) shall include, but shall not be limited to, any “Change
in Control” which shall mean: (i) the acquisition, directly or indirectly, by
any person or entity within any twelve month period of securities at issue
(i.e., in the case of an assignment by the Purchaser, the Purchaser’s
outstanding stock; in the case of a purchase by the Purchaser, the company being
purchased) representing an aggregate of fifty percent (50%) or more of the
combined voting power of Purchaser’s then outstanding securities; (ii) the sale
or transfer of twenty percent (20%) or greater of either the assets or voting
securities of Purchaser; or (iii) the consummation of (A) a merger,
consolidation or other business combination of the Purchaser with any other
entity or affiliate thereof, or (B) a plan of complete liquidation of Purchaser
at issue or an agreement for the sale or disposition by Purchaser of all or
substantially all of its assets.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE XII. GOVERNING JURISDICTION AND DISPUTE RESOLUTION


12.1           All disputes arising in connection with this Agreement shall be
finally settled in Atlanta, Georgia, through arbitration in accordance with the
rules and procedures of the American Arbitration Association (the “Rules”).
 
12.2             Any decision rendered by any arbitration tribunal pursuant to
this Article shall be final and binding on the Parties thereto, and judgment
thereon may be entered by any court of competent jurisdiction.  The Parties
specifically agree that any arbitration tribunal shall be empowered to award and
order equitable or injunctive relief with respect to matters brought before it.
 
12.3             Notwithstanding the terms of this Article or the provisions of
the Rules, at any time before and after a demand notice is presented, the
Parties shall be free to apply to any court of competent jurisdiction for
interim or conservatory measures (including temporary conservatory
injunctions).   The Parties acknowledge and agree that any such action by a
Party shall not be deemed to be a breach of such Party’s obligation to arbitrate
all disputes under this Article or infringe upon the powers of any arbitral
panel.
 
12.4            This Agreement shall be construed and enforced in accordance
with the laws of the State of Georgia, United States of America without regard
to its principles of conflicts of law.
 
ARTICLE XIII.  SEVERABILITY, WAIVER, PARTS, ENTIRE AGREEMENT, AMENDMENT, FORCE
MAJEURE, RELATIONSHIP OF PARTIES, NO THIRD-PARTY BENEFICIARIES


13.1           If a court or arbitrative panel of competent jurisdiction finds
any provision of this Agreement to be invalid or unenforceable, the provisions
of this Agreement shall be separable and such invalid or unenforceable term(s)
shall be ineffective in the affected jurisdictions to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement.  The remaining provisions of this Agreement and the invalidated
provisions in other non-affected jurisdictions shall remain in full force and
effect until the Agreement terminates or expires.


13.2           The waiver by either Party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of that particular provision or any other provision of the Agreement.  Failure
by any Party at any time to enforce any of the provisions of this Agreement
shall not affect or impair such provisions in any way, or the right of any Party
at any time to avail itself of any remedies it may have for breach of such
provisions pursuant to this Agreement, either in equity or in law.


13.3           This Agreement may be executed in two (2) counterparts, which
together shall form a single agreement as if both Parties had executed the same
document.


13.4           This Agreement constitutes the entire understanding between the
Parties, and supersedes all previous undertakings, agreements, and
understandings, whether oral or written, between the Parties hereto.  No
modification, amendment or alteration of this Agreement shall be effective
unless agreed to in a writing signed by both Parties.


13.5           Notwithstanding any provisions herein, neither Party shall be
held liable or responsible to the other Party for failure or delay in fulfilling
or performing any obligation under this Agreement if such failure or delay is
caused by actions, inactions or events which are beyond the reasonable control
of the affected Party, the effect of which is to prevent or interfere with such
Party’s performance hereunder, including but not limited to any weather; natural
disasters; government action or inaction or other governmental laws, orders,
restrictions, embargos or blockades; war; national or regional emergency; city
riot or other civil disobedience; revolution or rebellion; strike or other work
stoppage; fire; explosion; flood; sabotage; pestilence; accident or breakdown of
machinery, unavailability of fuel, labor, containers or transportation
facilities; accidents of navigation or breakdown or damage of vessels, or other
conveyances for air, land or sea or other impediments or hindrances to
transportation; or any other circumstances of like or different character
commonly referred to as an act of God or force majeure.  Each Party agrees to
give the other Party prompt written notice of the occurrence of any such
condition and shall make all reasonable efforts to perform despite such
occurrence.  In the event that such condition continues for more than three (3)
months, the Parties may consult with each other to determine whether or not to
terminate this Agreement.
 
 
9

--------------------------------------------------------------------------------

 


13.6           The relationship between Seller and Purchaser is that of
independent contractors with respect to all matters related to this
Agreement.  Each Party agrees that it shall have no authority, whether express
or implied, to make contracts, representations, warranties or any other
obligations in the name of, or binding upon, the other Party.


13.7           This Agreement is made for the benefit of the Parties hereto and
is not intended to benefit any third parties and shall not be available for
enforcement or benefit of any third parties not a Party to this Agreement as
evidenced by a duly authorized signature hereto.


IN WITNESS WHEREOF, the undersigned duly authorized representatives of the
Parties hereto have executed this Agreement as of the day and year first written
above.
 

NeoMedia Technologies, Inc.        Greg Lindholm               By: /s/ Michael
W. Zima   By: /s/ Greg Lindholm    
Signature
   
Signature
               
Michael W. Zima
   
Greg Lindholm
   
Name
   
Name
               
Chief Finanal Officer
   
N/A 
   
Title 
   
Title
                July 17, 2009     July 17, 2009    
Date
   
Date
 

 
 
10

--------------------------------------------------------------------------------

 